Citation Nr: 1524033	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-19 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1998 to May 2002.  He also served in the Army National Guard from October 2004 to February 2006, including active duty deployment from February 2005 to January 2006. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in March 2015; the hearing transcript has been associated with the file and has been reviewed.  


FINDING OF FACT

The Veteran's headaches began during active service.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he is entitled to service connection for headaches, which he reports began in service and have continued since that time.  The Veteran also believes his headache disability is secondary to his service-connected neck disability. 

A review of the Veteran's service treatment records shows that he denied frequent or severe headaches on a report of medical history from March 2002.  Records further reflect that the Veteran was seen for neck pain in 2005 while deployed.  On a January 2006 post-deployment health assessment the Veteran reported headaches during his deployment, although did not report currently having headaches.  In his July 2012 notice of disagreement the Veteran explained that he did not seek medical attention for headaches because he was a medic and could treat himself with pain medication.

At his March 2015 Board hearing the Veteran testified that he first began to have headaches during his first period of active duty service when he developed neck pain.  He reported the headaches later became more severe along with his neck pain.  The Veteran testified that he has had the same kind of headaches since service.

The Veteran's wife submitted a statement in April 2014 stating that she began living with the Veteran in 2007 or 2008 and he has complained of headaches since that time.  She stated that he told her the headaches began after he began having neck pain during active duty service.

The Board finds the Veteran's report of headaches beginning in and continuing since service to be credible.  The Board notes that the Veteran is competent to report the onset and feeling of his headache pain.  The statement from the Veteran's wife and his report of headaches on his January 2006 post-deployment health assessment support the Veteran's report of continuing headaches since service.

The Board acknowledges the opinion of the May 2012 VA examiner who opined that the Veteran's headaches are less likely than not related to service.  However, the VA examiner's rationale included the fact that there was a lack of documentation in service or after service showing treatment for headaches.  However, the Board finds the Veteran's statements that as a medic he self-treated with pain medication to be credible.

Giving the Veteran the benefit of the doubt, the Board finds that he is entitled to service connection for headaches.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  



ORDER

Service connection for headaches is granted.



___________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


